                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CORRIE WALLACE and
 RAFAEL E. SANTOS,

                      Plaintiffs,

 v.                                            Case No. 18-cv-1513-NJR

 JOHN BALDWIN, et al.,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on a motion for sanctions (Doc. 128) filed by

Defendants. Defendants argue that Plaintiffs have asserted frivolous claims in their

Second Amended Complaint (Class Action) (Doc. 53) in violation of Federal Rule of Civil

Procedure 11. Plaintiffs have filed a response (Doc. 129) in opposition to the motion. Their

response also requests that defense counsel Clayton Ankney be sanctioned because he

did not sufficiently research the limitations issue and misrepresented the complexity of

the argument to the Court. Defendants have filed a reply (Doc. 136). The Court held a

hearing on the motions on March 10, 2020.

                                      BACKGROUND

       On February 19, 2019, Plaintiffs filed their Second Amended Complaint alleging

unconstitutional conditions of confinement at Menard Correctional Center (“Menard”)

due to its two-to-a-cell housing policy. Defendants take specific issue with Count IV

which seeks nominal and punitive damages for the unconstitutional conditions of


                                       Page 1 of 7
confinement (Doc. 53, pp. 22-24). Specifically, Plaintiff’s class allegations define the class

as “All inmates who were and are double-celled in prison cells in North I and North II

buildings at Menard from Aug. 17, 2013 until present” (Id. at p. 23). Defendants argue

that Plaintiffs base this definition on a frivolous theory that Section 1983 claims are

governed by a five-year statute of limitations.

       Defendants point to two other filings where Plaintiffs continued to stand by this

statute of limitations argument. In response to Defendants’ request to stay discovery, in

which Defendants argued in part that discovery needed to be stayed until there was a

determination as to whether some of Plaintiffs’ claims were barred by the two year statute

of limitations, Plaintiffs contended that their constitutional claims “fall[] under the catch-

all 5 year limitations period in 735 ILCS 5/13-205” (Doc. 108, p. 2). Plaintiffs argued that

Defendants were “incorrect” in asserting that claims under Section 1983 are governed by

a two-year statute of limitations (Id.). Plaintiffs subsequently filed a motion to compel

discovery (Doc. 112) seeking responses to written discovery. In that motion, Plaintiffs

addressed their five-year statute of limitations period argument. They reiterated that they

believed their constitutional claims were subject to a five-year statute of limitations

noting:

       Count IV arises from their Eighth Amendment Claim, not any claim for
       personal injury. For the purpose of establishing their right of action,
       Plaintiffs allege that the conditions of confinement place them at an
       imminent risk of harm, but they do not seek personal injury damages.
       Rather, in Count IV, Plaintiffs seek nominal and punitive damages.
       Plaintiffs’ claims for constitutional injuries in this count are no different
       than First Amendment free exercise of religion claims, Fourth Amendment
       search and seizure claims, or Due Process claims brought under Section
       1983 that similarly do not involve personal injuries. See e.g., Carey v. Piphus,
       435 U.S. 247, 267 (1978) (acknowledging right for recovery of nominal
       damages for Due Process Constitutional injury); Lancaster v. Rodriguez, 701
                                        Page 2 of 7
       F.2d 864, 866 (10th Cir. 1983)(nominal damages properly awarded for
       Eighth Amendment violation where no proof of actual injury apart from
       Constitutional injury). In the absence of any other applicable state law
       limitations period, Illinois’ 5-year catchall limitations period applies to
       Plaintiffs’ claims for Constitutional injury. See 735 ILCS 5/13-205.

(Doc. 112, pp. 2-3). Merits discovery was ultimately stayed by the Court, and Plaintiffs’

motion to compel denied (Doc. 118).

       Defendants argue that Plaintiffs’ claims against Defendants Godinez, Harrington,

and Taylor, which are based on allegations which occurred between 2011 and 2015, are

frivolous because they are based on the frivolous notion that Section 1983 claims are

subject to a five-year statute of limitations. 1 They point out that the statute of limitations

in Section 1983 cases is not unsettled law and is clearly governed by a two-year statute of

limitations. See Reynolds v. Village of Evergreen Park, 733 F. App’x 309, 310 (7th Cir. 2018);

Owens v. Evans, 878 F.3d 559, 563 (7th Cir. 2017); Ashafa v. City of Chicago, 146 F.3d 459,

462 (7th Cir. 1998).

       In response to Defendants’ motion (Doc. 129), Plaintiffs not only ask that the Court

deny the motion but argue that defense counsel should be sanctioned for filing the

motion. Plaintiffs argue that they make a reasonable argument for changing the law as to

the statute of limitations the Seventh Circuit applies to claims brought under Section 1983.

They point out that Count IV seeks nominal and punitive damages under the Eighth

Amendment and because they are not seeking personal injury damages, that the five-

year statute of limitations applies. Plaintiffs also argue that the sanctions motion is



1
  Plaintiffs’ Second Amended Complaint alleges that Salvador Godinez was Director of IDOC
from May 2, 2011 to December 31, 2014, Richard Warrington was the warden of Menard from
January 2013 to April 2014, and Gladys Taylor was the Acting Director of IDOC from January 1,
2015 to August 13, 2015 (Doc. 53, pp. 3-4).
                                        Page 3 of 7
untimely because it was filed ten months after the filing of the Second Amended

Complaint.

         In support of their motion to sanction defense counsel, Plaintiffs argue that counsel

failed to adequately research the statute of limitations claim and misrepresented the

complexity of the issue to the Court. They note that counsel pointed to only one string

citation and that the law on Section 1983 statute of limitations is not “settled” (Doc. 129,

p. 3).

                                          ANALYSIS

         Federal Rule of Civil Procedure 11(b)(2) indicates that by “presenting to the court

a pleading, written motion, or other paper…an attorney…certifies that…the claims,

defenses, and other legal contentions are warranted by existing law or by a nonfrivolous

argument for extending, modifying, or reversing existing law or for establishing new

law.” One of the purposes of Rule 11 is to prevent baseless filings with the Court. Jimenez

v. Madison Area Technical Coll., 321 F.3d 652, 656 (7th Cir. 2003). If the Court “determines

that Rule 11(b) has been violated, the [C]ourt may impose an appropriate sanction.” FED.

R. CIV. P. 11(c)(1). “[A] court may impose sanctions on a party for making arguments or

filing claims that are frivolous, legally unreasonable, without factual foundation, or

asserted for an improper purpose.” Fries v. Helsper, 146 F.3d 452, 458 (7th Cir. 1998).

         The Court first notes that Rule 11 is the wrong vehicle for bringing Defendants’

statute of limitations argument. Rule 11 is not to be used “to test the legal sufficiency or

efficacy of allegations in the pleadings; other motions are available for those purposes.”

See FED. R. CIV. P. 11, Advisory Committee notes on 1993 amendments. The Court prefers

to rule on cases on their merits and not through a motion for sanctions. Although defense
                                         Page 4 of 7
counsel argued at the hearing that a sanctions motion was their only avenue given that

Defendants had already filed a motion to dismiss, they could have brought the issue

before the Court through a partial motion for summary judgment. Any additional costs

associated with discovery and preparing a dispositive motion could have been sought in

a request for sanctions after the filing of the motion.

       Although Defendants should have raised their statute of limitations argument

through a properly filed dispositive motion, the Court finds that neither side has clean

hands. The numerous emails and letters exchanged by the parties show a petty back and

forth on both sides (See Docs. 136-1 to 136-8). In one such exchange, Plaintiffs’ counsel

threatened that the Court would not “respond kindly to [counsel’s] motion.” (Doc. 136-

2, p. 3). Plaintiffs’ counsel then, in response to the filing of the motion, took the added

step of requesting sanctions from defense counsel in an apparent tit for tat. Both sides

have had an equal hand in contributing to a breakdown in cordial relations, and the Court

does not take kindly to having to expend resources deciding this petty squabble. Perhaps

all this could have been avoided had defense counsel simply filed a dispositive motion

on the statute of limitations issue rather than pursue the issue in a request for sanctions.

Nevertheless, the Court finds that neither party is entitled to sanctions because both sides

shared in harassing tactics which caused unnecessary delay and costs for both sides. Both

requests for sanctions are, accordingly, DENIED.

       That being said, the Court is still left with the statute of limitations issue. While

the Court could require Defendants to file a dispositive motion on the issue, that would

only expend further resources by both the parties and the Court. The issue has been fully

briefed and the Court has heard extensive oral arguments. No further arguments or
                                        Page 5 of 7
briefing are needed. The Court finds that the statute of limitations in Section 1983 cases

is two years. Ashafa v. City of Chicago, 146 F.3d 459, 461-62 (7th Cir. 1998); Kalimara v.

Illinois Dep’t of Corr., 879 F.2d 276, 277 (7th Cir. 1989); Johnston v. Winstead, 900 F.3d 428,

434 (7th Cir. 2008); Dominquez v. Hendley, 545 F.3d 585, 588 (7th Cir. 2008). Although

Plaintiffs present a novel theory to justify a longer statute of limitations, the Court finds

that it borders on the frivolous. Plaintiffs fail to cite to any recent case law to support their

argument that the Supreme Court’s holding in Wilson v. Garcia, 471 U.S. 261 (1985), that

the statute of limitations for Section 1983 claims is the state period for personal injury

torts, has been misconstrued by subsequent courts or overruled by Congress. Further, in

Kalimara, the Seventh Circuit noted that the Supreme Court upheld the decision in Wilson

in Owens v. Okure, 488 U.S. 235 (1989) and “stressed that all [S]ection 1983 actions are to

governed by a single statute of limitations relating to personal injury in general.”

Kalimara, 879 F.2d at 277.

       Further, the Seventh Circuit has already addressed Plaintiffs’ argument that the

five-year residuary statute applied to Section 1983, and flatly rejected that argument.

Ashafa, 146 F.3d at 461-62. In Ashafa, the Seventh Circuit rejected older cases cited to by

both that plaintiff and Plaintiffs here. Id. at 462 (“[T]o the extent that these cases conflict

with Kalimara, the reasoning in Kalimara [for a two-year statute of limitations] prevails”)

(citing Johnson v. Arnos, 624 F.Supp. 1067 (N.D.Ill.1985), Shorters v. City of Chicago, 617

F.Supp. 661 (N.D.Ill.1985), and Doe v. Calumet City, 707 F.Supp. 343 (N.D.Ill.1989)); see also

Doc. 129, p. 14. The Seventh Circuit has consistently held that Section 1983 is governed

by a two-year statute of limitations. Id. at 461. Plaintiffs would have this Court overrule

decades of precedent from the Seventh Circuit, but the Court is bound by that precedent,
                                         Page 6 of 7
which is clear on this issue. Because Section 1983 is subject to a two-year statute of

limitations, the Court DISMISSES those portions of Count 4 which are based on a five-

year statute of limitations. Plaintiffs will be allowed to amend their Second Amended

Complaint to bring it into conformance with the proper statute of limitations.

                                      CONCLUSION

       Accordingly, the dueling requests for sanctions (Docs. 128 and 129) are DENIED.

The Court finds that because the statute of limitations in Section 1983 cases is limited to

two years, Plaintiffs’ Count 4 is overly broad and partially barred by the statute of

limitations. Count 4 is, accordingly, DISMISSED without prejudice. Plaintiffs are

GRANTED leave to amend their Second Amended Complaint in order to comply with

the proper statute of limitations and have until April 8, 2020, to file a Third Amended

Complaint. Finally, the Court strongly encourages counsel for both sides to work

cooperatively in the future to address their differences.

       Finally, the Court finds the pending motion for summary judgment on the issue

of exhaustion of administrative remedies (Doc. 94) to be moot in light of the expected

Third Amended Complaint, and DENIES it without prejudice to refiling in response to

the Third Amended Complaint. A hearing will be set, if necessary, on the motion when

it is filed. In the meantime, the hearing set on March 25, 2020, is CANCELED.


       IT IS SO ORDERED.

       DATED: March 18, 2020

                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge


                                       Page 7 of 7
